I concur in the conclusion of my associates, for the reason that the "application for rehearing" filed by appellant can not be construed as a motion for a new trial under Section 11575, General Code, as amended, and applicable to actions filed after October 11, 1945, or as a motion to vacate a judgment under Section 11634, General Code.
The application is in the following terms:
"Now comes the plaintiff and moves the court for a rehearing on defendant's motion to quash service of summons for the following reasons:
"1. That the order of the court herein and the dismissal of plaintiff's petition are contrary to the law of the state of Ohio.
"2. That the court erred in entering an order for the defendant quashing service of summons, when said order should have been for the plaintiff overruling the motion to quash service of summons."
I do not wish to be placed in the position of holding that the overruling of a motion for new trial or motion to vacate a judgment in a proper case under the statute will not constitute a final order from which an appeal will lie. I do not consider that questions as to these latter situations are raised by the present record. *Page 127